1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10

11   ANTONIO R. B.,                          )      No. EDCV 20-1109 AGR
                                             )
12                       Plaintiff,          )
                                             )
13                v.                         )      MEMORANDUM OPINION AND ORDER
                                             )
14   ANDREW SAUL,                            )
     Commissioner of Social Security,        )
15                                           )
                         Defendant.          )
16                                           )
17          Plaintiff1 filed this action on May 29, 2020. The parties filed a Joint Stipulation
18   that addressed the disputed issues. The court has taken the matter under submission
19   without oral argument.2
20          Having reviewed the entire file, the court reverses the decision of the
21   Commissioner and remands for reconsideration of Dr. Cruz’s opinions and the medical
22   evidence.
23

24

25      1
          Plaintiff’s name has been partially redacted in compliance with Fed. R. Civ. P.
     5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and
26
     Case Management of the Judicial Conference of the United States.
27      2
         Pursuant to 28 U.S.C. § 636(c), the parties consented to proceed before the
28   magistrate judge. (Dkt. Nos. 8, 9.)
1                                                 I.
2                                PROCEDURAL BACKGROUND
3          Plaintiff filed an application for disability insurance benefits on July 5, 2016, and
4    alleged an onset date of March 21, 2016. Administrative Record (“AR”) 16. The
5    application was denied initially and on reconsideration. AR 16, 66, 77. Plaintiff
6    requested a hearing before an Administrative Law Judge (“ALJ”). On May 15, 2019, the
7    ALJ conducted a hearing at which Plaintiff and a vocational expert testified. AR 30-56.
8    On June 6, 2019, the ALJ issued a decision denying benefits. AR 10-26. On April 24,
9    2020, the Appeals Council denied review. AR 1-5. This action followed.
10                                                II.
11                                   STANDARD OF REVIEW
12         Pursuant to 42 U.S.C. § 405(g), this court has authority to review the
13   Commissioner’s decision to deny benefits. The decision will be disturbed only if it is not
14   supported by substantial evidence, or if it is based upon the application of improper
15   legal standards. Moncada v. Chater, 60 F.3d 521, 523 (9th Cir. 1995) (per curiam);
16   Drouin v. Sullivan, 966 F.2d 1255, 1257 (9th Cir. 1992).
17         “Substantial evidence” means “more than a mere scintilla but less than a
18   preponderance – it is such relevant evidence that a reasonable mind might accept as
19   adequate to support the conclusion.” Moncada, 60 F.3d at 523. In determining whether
20   substantial evidence exists to support the Commissioner’s decision, the court examines
21   the administrative record as a whole, considering adverse as well as supporting
22   evidence. Drouin, 966 F.2d at 1257. When the evidence is susceptible to more than
23   one rational interpretation, the court must defer to the Commissioner’s decision.
24   Moncada, 60 F.3d at 523.
25

26

27

28

                                                  2
1                                                 III.
2                                           DISCUSSION
3           A.    Disability
4           A person qualifies as disabled, and thereby eligible for such benefits, “only if his
5    physical or mental impairment or impairments are of such severity that he is not only
6    unable to do his previous work but cannot, considering his age, education, and work
7    experience, engage in any other kind of substantial gainful work which exists in the
8    national economy.” Barnhart v. Thomas, 540 U.S. 20, 21-22 (2003) (citation and
9    quotation marks omitted).
10          B.    The ALJ’s Findings
11          The ALJ found that Plaintiff met the insured status requirements through
12   December 31, 2021. AR 18. Following the five-step sequential analysis applicable to
13   disability determinations, Lounsburry v. Barnhart, 468 F.3d 1111, 1114 (9th Cir. 2006),3
14   the ALJ found that Plaintiff had the severe impairments of right shoulder osteonecrosis;
15   left shoulder degenerative joint disease; left knee strain; and lumbar spine degenerative
16   disc disease. AR 18.
17          The ALJ found that Plaintiff had the residual functional capacity to perform
18   medium work except that he can occasionally climb ladders, ropes or scaffolds and
19   frequently perform all other postural activities. He can frequently reach overhead with
20   the left upper extremity, occasionally reach overhead with the right upper extremity, and
21   frequently push/pull bilaterally. AR 20. The ALJ concluded that Plaintiff could not
22   perform his past relevant work. AR 24. However, there are jobs that exist in significant
23

24

25      3
          The five-step sequential analysis examines whether the claimant engaged in
26   substantial gainful activity, whether the claimant’s impairment is severe, whether the
     impairment meets or equals a listed impairment, whether the claimant is able to do his
27
     or her past relevant work, and whether the claimant is able to do any other work.
28   Lounsburry, 468 F.3d at 1114.

                                                   3
1    numbers in the national economy that Plaintiff can perform such as laundry worker,
2    automobile detailer, and courtesy clerk. AR 25-26.
3           C.    Residual Functional Capacity
4           The residual functional capacity (“RFC”) assessment measures the claimant’s
5    capacity to engage in basic work activities. Bowen v. New York, 476 U.S. 467, 471
6    (1986). The RFC is a determination of “‘the most [the claimant] can still do despite [the
7    claimant’s] limitations.’” Treichler v. Comm’r, 775 F.3d 1090, 1097 (9th Cir. 2014)
8    (citation omitted). The RFC assessment must be supported by substantial evidence.
9    Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005).
10          “‘To reject [the] uncontradicted of a treating or examining doctor, an ALJ must
11   state clear and convincing reasons that are supported by substantial evidence.’” “‘If a
12   treating or examining doctor’s opinion is contradicted by another doctor’s opinion, an
13   ALJ may only reject it by providing specific and legitimate reasons that are supported by
14   substantial evidence.’” Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017) (citations
15   omitted). “When there is conflicting medical evidence, the Secretary must determine
16   credibility and resolve the conflict.” Thomas v. Barnhart, 278 F.3d 947, 956-57 (9th Cir.
17   2002) (citation and quotation marks omitted).
18          Plaintiff underwent a consultative internal medicine evaluation on February 1,
19   2017.4 AR 210-15. The lumbar spine study was normal. AR 216. Dr. Cruz reviewed
20   records from May-July 2016. AR 211. A right shoulder MRI without contrast on May
21   13, 2016 revealed moderate grade bursal sided and intrasubstance partial tearing of the
22   anteriormost fibers of the supraspinatus tendon at the footprint, within a background of
23   tendinosis, advanced since prior examination; tendinosis of the infraspinatus and
24   subscapularis without evidence of high-grade intrasubstance partial tearing; moderate
25   to severe acromioclavicular joint osteonecrosis with small subacromial subdeltoid
26

27
        4
          The year 2016 appears to be a typographical error. The attached x-ray and test
28   results are dated February 1, 2017.

                                                  4
1    bursitis; and query mild bicipital tendon tenosynovitis. AR 239-40. A left shoulder MRI
2    without contrast on July 22, 2016 revealed mild acromioclavicular joint osteoarthrosis,
3    mild supraspinatus and infraspinatus tendinosis, and mild subacromial subdeltoid
4    bursitis. AR 224-25.
5          Plaintiff’s physical examination on February 1, 2017 was within normal limits
6    except that his right shoulder was tender with range of motion, and straight leg tests
7    were positive. Plaintiff had a normal gait with 5/5 strength in all extremities and good
8    tone bilaterally. AR 213-14. Dr. Cruz diagnosed chronic low back pain and chronic
9    right shoulder pain with partial tear and degenerative joint disease. AR 214. The
10   functional limitations assessed by Dr. Cruz were (1) frequent pushing, pulling and
11   overhead reaching because of the right shoulder condition; and (2) avoidance of
12   frequent bending, stooping and heavy lifting due to his back condition. AR 215.
13         The ALJ gave Dr. Cruz’s opinions substantial weight but rejected the functional
14   limitations that precluded frequent bending, stooping and heavy lifting due to Plaintiff’s
15   back condition. The ALJ reasoned that imaging of Plaintiff’s lumbar spine showed
16   normal and mild results, and treatment records showed normal range of motion. AR 23.
17         The ALJ’s reasons for rejecting Dr. Cruz’s functional limitations are not supported
18   by substantial evidence. Dr. Cruz’s opinions are consistent with subsequent treating
19   records. At Kaiser on January 29, 2018, Plaintiff reported moderately severe low back
20   pain, mostly left-sided, aggravated by movement, bending and twisting. Plaintiff also
21   complained of moderately severe right shoulder pain. AR 345. On examination,
22   Plaintiff had tenderness to palpation at the low back. Straight leg raise was positive
23   bilaterally at 45 degrees. Motor strength was 5/5. Plaintiff had marked limitation of
24   movement in the right shoulder due to pain. AR 346. Plaintiff was told to avoid heavy
25   lifting, limit twisting and turning, and avoid other activities that aggravate the pain. AR
26   347. Plaintiff had been treated in 2017 with trigger injections in the lumbar paraspinal
27   muscles that support the back. AR 244, 267, 271. Even accepting that Plaintiff’s
28   lumbar spine imaging is normal or mild, the ALJ does not explain why he rejects the

                                                   5
1    reliance of the examining and treating physicians on Plaintiff’s shoulder imaging and
2    lumbar paraspinal muscular issues to limit Plaintiff’s ability to perform heavy lifting,
3    bending, and stooping.
4           The Commissioner argues that any error would be harmless because Dr. Cruz’s
5    postural limitations would not preclude the laundry worker job identified by the ALJ. The
6    state agency review physician, however, may have interpreted Dr. Cruz’s opinions as
7    limiting Plaintiff to light work. AR 69, 71. By contrast, the representative jobs identified
8    in the ALJ’s decision are all categorized as medium work. AR 25. Therefore, the
9    matter will be remanded for reconsideration of Dr. Cruz’s opinions and the medical
10   evidence.5
11                                                IV.
12                                             ORDER
13          IT IS HEREBY ORDERED that the decision of the Commissioner is reversed and
14   this matter is remanded for reconsideration of Dr. Cruz’s opinions and the medical
15   evidence.
16

17
     DATED: June 17, 2021
18                                                          ALICIA G. ROSENBERG
                                                        United States Magistrate Judge
19

20

21

22

23

24

25
        5
          Plaintiff also argues that the ALJ improperly discounted his subjective allegations.
26
     The ALJ relied in part on the absence of medical evidence supporting the severity of
27   Plaintiff’s’ allegations. AR 21. Because the court remands this matter for
     reconsideration of Dr. Cruz’s opinions, the Commissioner is free on remand to
28   reconsider Plaintiff’s subjective allegations.

                                                   6
